Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 3, 1990, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove *595the element of intent to cause death beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The testimony demonstrated that the defendant, knowing that the gun was loaded and cocked, pointed it at the victim’s chest at close range and pulled the trigger. Thus, the record reveals no basis for disturbing the judgment of conviction (see, Matter of Gemeil S., 185 AD2d 325; People v Underwood, 126 AD2d 584). Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.